Case 2:18-cr-00422-SMB Document 696-2 Filed 07/15/19 Page 1 of 3




               Exhibit B
          Case 2:18-cr-00422-SMB Document 696-2 Filed 07/15/19 Page 2 of 3
                                                        U.S. Department of Justice




                                                        United States Attorney
                                                        District of Arizona
                                                      Two Renaissance Square                Main: (602) 514-7500
                                                      40 N. Central Ave., Suite 1800     Main Fax: (602) 514-7693
                                                      Phoenix, AZ 85004-4408

                                                      November 30, 2018



Paul J. Cambria Jr.               Jim Grant                                     Robert Corn-Revere
Attorney at Law                   Davis Wright Tremaine, LLP                    Davis Wright Tremaine, LLP
Lipsitz Green Scime Cambria,      1201 Third Avenue,                            1919 Pennsylvania Avenue N.W.,
LLC                               Suite 2200                                    Suite 800
42 Delaware Ave, Suite 120        Seattle, WA 98101                             Washington, DC 20006
Buffalo, NY 14202                 (attorney for Lacey and Larkin)               (attorney for Lacey and Larkin)
(attorney for Michael Lacey)

Thomas H. Bienart, Jr., Esq.      Michael D. Kimerer, Esq.                      Bruce Feder, Esq.
Bienart, Miller & Katzman,        1313 E. Osborn Road,                          2930 East Camelback Road,
PLC                               Suite 100                                     Suite 160
903 Calle Amanecer, Suite 350     Phoenix, AZ 85014                             Phoenix, AZ 85016
San Clemente, CA 92673            (attorney for Jed Brunst)                     (attorney for Scott Spear)
(attorney for James Larkin)

Mike Piccarreta, Esq.             Steve Weiss                                   Gary Lincenberg
Piccarreta Davis Keenan Fidel,    Attorney at Law                               Bird, Marella, Boxer, Wolpert,
PC                                Karp & Weiss, PC                              Nessim, Drooks, Lincenberg & Rhow,
2 East Congress Street,           3060 North Swan Rd.                           P.C.
Suite 1000                        Tucson, AZ 85712                              1875 Century Park East
Tucson, AZ 85701                  (attorney for Joye Vaught)                    23rd Floor
(attorney for Andrew Padilla)                                                   Los Angeles, CA 90067
                                                                                (attorney for Jed Brunst)

          Re:     U.S. v. Michael Lacey, et.al.
                  CR-18-00422-PHX-SPL (BSB)

  Dear Counsel:

          Pursuant to your request for discovery and the government’s obligations under Fed. R. Crim.
  P. 16 and the stipulated scheduling order in this case, please find enclosed a DVD and Thumb Drive
  containing the government’s sixth disclosure. 1 The DVD contains the following Bates Stamped
  records:

  1
   A thumb drive containing disclosure for defendants Michael Lacey, James Larkin, and Jed Brunst
  are being provided to Paul J. Cambria Jr., Thomas H. Bienart Jr., and Gary Lincenberg respectively.
         Case 2:18-cr-00422-SMB Document 696-2 Filed 07/15/19 Page 3 of 3
Lacey, et. al. Discovery Letter 6
November 30, 2018
Page 2

    •    Additional Superseding “Hot Docs” – DOJ-BP-0004685806 to DOJ-BP-0004685877
    •    Backpage Historical Ads – DOJ-BP-0004685878 to DOJ-BP-0004688678
    •    Erick Bauer Civil Case – DOJ-BP-0004688679 to DOJ-BP-0004688928
    •    John Becker Documents – DOJ-BP-0004688929 to DOJ-BP-0004691714

The Thumb Drive contains the following Bates Stamped records:

    •    Additional California Department of Justice – DOJ-BP-0004691715 to DOJ-BP-
         0004700499 2
    •    Additional Financial Records – DOJ-BP-0004700500 to DOJ-BP-0004716582
    •    Additional Search Warrants and Affidavits – DOJ-BP-0004716583 to DOJ-BP-0004719327
    •    Additional Victim Records – DOJ-BP-0004719328 to DOJ-BP-0004719709
    •    WDWA BP GJ Transcripts – DOJ-BP-0004719710 to DOJ-BP-0004720536

Please call with any questions or concerns.

                                                         Sincerely,


                                                         BRIAN BENCZKOWSKI
                                                         Assistant Attorney General
                                                         Criminal Division
                                                         U.S. Department of Justice
                                                         REGINALD E. JONES
                                                         /s Reginald Jones
                                                         Senior Trial Attorney, CEOS
                                                         (202) 616-2807
                                                         reginald.jones4@usdoj.gov
                                                         ELIZABETH A. STRANGE
                                                         First Assistant U.S. Attorney

                                                         KEVIN M. RAPP
                                                         MARGARET PERLMETER
                                                         PETER S. KOZINETS
                                                         ANDREW STONE
                                                         JOHN J. KUCERA
                                                         Assistant United States Attorneys




Enclosures


2
  Amazon Web Service data and Virtual Machine data obtained from California DOJ were not loaded
in Relativity. This data will be produced upon request.
